Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 04, 2015

The Court of Appeals hereby passes the following order:

A15A0979. LISA MORGAN v. IH2 PROPERTY GEORGIA, L. P.

      Appellee IH2 Property Georgia, L. P. filed a dispossessory action against Lisa
Morgan in magistrate court. The magistrate court ruled in favor of IH2 Property
Georgia, and Morgan appealed to superior court. By order entered November 18,
2014, the superior court issued a writ of possession to IH2 Property Georgia. On
November 19, 2014, Morgan filed this notice of appeal. We lack jurisdiction.
      When a superior court order involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Here, Morgan filed an application for discretionary appeal, as well as a notice
of appeal. Morgan’s application for discretionary appeal was denied on September
24, 2014. Morgan v. IH2 Property Georgia, Application No. A15D0016. Because
Morgan is not entitled to a direct appeal, this appeal is hereby DISMISSED.




                                        Court of Appeals of the State of Georgia
                                                                             02/04/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.